05/24/2022


                                          DA 21-0515
                                                                                           Case Number: DA 21-0515

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 97



JOSHUA SELENSKY-FOUST,

               Plaintiff and Appellant,

         v.

JONATHAN F. MERCER, M.D.,
PINTLER SURGICAL SPECIALISTS, and
COMMUNITY HOSPITAL OF ANACONDA,

               Defendants and Appellees.


APPEAL FROM:           District Court of the Third Judicial District,
                       In and For the County of Anaconda-Deer Lodge, Cause No. DV-20-49
                       Honorable Ray J. Dayton, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Kevin W. Roberts, Roberts Freebourn, PLLC, Spokane, Washington

                For Appellees:

                       Peter J. Stokstad, Elijah L. Inabnit, Garlington, Lohn & Robinson, PLLP,
                       Missoula, Montana



                                                    Submitted on Briefs: March 30, 2022

                                                                Decided: May 24, 2022


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Joshua Selensky-Foust (Selensky) appeals the September 15, 2021 Order entered

by the Third Judicial District Court, Anaconda-Deer Lodge County, dismissing his

negligence claims against Community Hospital of Anaconda and Pintler Surgical

Specialists (collectively, “CHA”),1 as time-barred.

¶2     We affirm and address the following issues:

       1. Did the District Court err by concluding Selensky’s claim against CHA was a
       professional negligence claim subject to the two-year period of limitations under
       § 27-2-205(1), MCA?

       2. Did the District Court err by ruling Selensky’s medical negligence claim was not
       tolled under § 27-2-205(1), MCA, and dismissing the claim as time-barred?

                  FACTUAL AND PROCEDURAL BACKGROUND2

¶3     Selensky visited CHA on January 25, 2017, to undergo a procedure performed by

Dr. Jonathan Mercer (Dr. Mercer) to remove a cyst from his left testicle. Dr. Mercer was

not an employee of CHA, but was granted permission by CHA to perform surgeries at its

clinic. Following the surgery, Selensky experienced immediate swelling, bruising, and

discomfort. He was supposed to have a post-surgery ultrasound before discharge, but was

informed an ultrasound was unavailable. Dr. Mercer prescribed pain medication for



1
 Pintler Surgical Specialists is described in the record as a surgical clinic that is part of the
Hospital. At the time of this action, it had no separate legal existence and all its staff were
employees of the Hospital, unlike Dr. Mercer, who was an independent practitioner using the
Clinic’s facilities.
2
  The Court accepts the factual allegations contained in Selensky’s Amended Complaint as true
for the purpose of this appeal.

                                               2
Selensky and released him without an ultrasound. The next day Selensky returned for a

follow-up appointment and complained to Dr. Mercer of significant pain, swelling, and

bruising.   Dr. Mercer prescribed him stronger pain medication.               When Selensky’s

discomfort continued, Dr. Mercer advised him to report to the emergency department at

St. James Hospital in Butte, Montana (St. James).            Selensky went to St. James on

January 27, 2017, and an ultrasound taken there revealed a lack of blood flow to his left

testicle due to testicle torsion, a twisting of the stem supplying blood to the testicle.

Selensky underwent emergency surgery at St. James during which his left testicle was

determined to be necrotic and was removed.

¶4     On January 16, 2020, Selensky filed an Application for Review with the Montana

Medical Legal Panel (MMLP),3 stating claims against both Dr. Mercer and CHA. MMLP

issued its decision by May 29, 2020.          Selensky filed a complaint alleging medical

negligence in the District Court on June 26, 2020, naming only Dr. Mercer as defendant.

Selensky amended the complaint on April 30, 2021, adding CHA as a co-defendant with

Dr. Mercer on Selensky’s originally-stated medical negligence claim, and adding a separate

negligence claim alleging CHA “breached the duty of care owed to Plaintiff by creating



3
  MMLP is an advisory panel that reviews potential malpractice claims against health care
providers. Section 27-6-105, MCA. A claimant must submit an application to MMLP, and after
an administrative hearing process, MMLP issues a decision regarding whether there exists
“substantial evidence that the acts complained of occurred and that they constitute malpractice;
and a reasonable medical probability that the patient was injured thereby.” Sections 27-6-301,
-502, -602, MCA. MMLP’s decision is confidential and non-binding, but the claimant must
complete the administrative process before pursuing a medical malpractice claim in district court.
Sections 27-6-606(1), -701, -704, MCA.

                                                3
polices preventing Defendant Dr. Mercer from using necessary hospital equipment to treat

Plaintiff,” in reference to the unavailability of the ultrasound machine for use following

Selensky’s surgery.

¶5     CHA filed a motion to dismiss under M. R. Civ. P. 12(b)(6), arguing Selensky had

stated claims for medical malpractice that were time-barred by the two-year statute of

limitations for such claims under § 27-2-205(1), MCA. The District Court granted the

motion, reasoning:

       Selensky-Foust’s negligence claim against CHA arises from actions within
       the scope of CHA’s role as a health[]care facility and is therefore a
       professional negligence claim subject to the two-year statute of limitations.
       The Court finds that Selensky-Foust was aware of the injury and that the
       injury may have been caused by both Dr. Mercer and CHA on January 27,
       2017. The Court finds the statute of limitations has not been tolled. As
       neither a claim to the Montana Medical Legal Panel was filed nor was a suit
       filed to the Court by Selensky-Foust within the two-year statute of
       limitations, the Court finds Selensky-Foust’s claim against CHA is time
       barred.[4]

¶6     Selensky appeals, arguing his separate claim against CHA was for general

negligence that was not subject to the two-year statute of limitations for medical

malpractice or, alternatively, that the two-year period for a medical malpractice claim was

tolled due to misrepresentations made by CHA during the MMLP proceedings.




4
  The District Court granted summary judgment in favor of Dr. Mercer the same day, similarly
ruling Selensky’s claim against him was time-barred. Final judgments in favor of CHA and
Dr. Mercer were entered on September 20 and 22, respectively. Only the dismissal of the separate
negligence claim against CHA premised upon the unavailability of the ultrasound is challenged on
appeal.

                                               4
                              STANDARDS OF REVIEW

¶7     We review de novo a district court’s decision to grant a motion to dismiss under

Rule 12(b)(6). “In considering the motion, the complaint is construed in the light most

favorable to the plaintiff, and all allegations of fact contained therein are taken as true.”

Meagher v. Butte-Silver Bow City-County, 2007 MT 129, ¶ 13, 337 Mont. 339, 160 P.3d

552 (citing Plouffe v. State, 2003 MT 62, ¶ 8, 314 Mont. 413, 66 P.3d 316). “A complaint

should not be dismissed unless it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim that would entitle him to relief.” Barthel v. Barretts

Minerals Inc., 2021 MT 232, ¶ 9, 405 Mont. 345, 496 P.3d 541 (citing Cowan v. Cowan,

2004 MT 97, ¶ 10, 321 Mont. 13, 89 P.3d 6). We will uphold a district court’s order of

dismissal under Rule 12(b)(6) “when the complaint on its face establishes that the claim is

barred by the statute of limitations.” Beckman v. Chamberlain, 673 P.2d 480, 482 (1983).

“[W]e review whether the district court interpreted and applied a statute correctly de novo.”

Hines v. Topher Realty, LLC, 2018 MT 44, ¶ 12, 390 Mont. 352, 413 P.3d 813 (citing State

v. Triplett, 2008 MT 360, ¶ 13, 346 Mont. 383, 195 P.3d 819).

                                      DISCUSSION

¶8     1. Did the District Court err by concluding Selensky’s claim against CHA was a
       professional negligence claim subject to the two-year period of limitations under
       § 27-2-205(1), MCA?

¶9     Selensky’s argument distinguishes between CHA’s duty as a hospital to provide

health care services according to a professional standard of care, and CHA’s duty of

ordinary care in making general business decisions. He argues his claim against CHA is

                                             5
not for breach of professional standards of care for medical services, but, rather, for breach

of ordinary care by its “negligent business decision” to adopt a policy allowing only CHA

employees to operate its ultrasound machine (“ultrasound policy”),5 while permitting

surgical operations to be conducted without an available qualified employee to provide the

necessary post-surgical ultrasound. According to Selensky, his injury was a foreseeable

consequence of CHA’s ultrasound policy and staffing decisions, and thus CHA breached

its ordinary duty to “use reasonable care under the circumstances to avoid reasonably

foreseeable risks of harm to the person or property of others.” Md. Cas. Co. v. Asbestos

Claims Court, 2020 MT 70, ¶ 26, 399 Mont. 279, 460 P.3d 882 (citations omitted); see

also § 27-1-701, MCA (duty of ordinary care).

¶10    In medical malpractice cases, the standard of care and a departure therefrom is

generally established by expert testimony regarding professional medical standards.

Brookins v. Mote, 2012 MT 283, ¶ 63, 367 Mont. 193, 292 P.3d 347 (citation omitted);

Beehler v. E. Radiological Assocs., P.C., 2012 MT 260, ¶ 18, 367 Mont. 21, 289 P.3d 131

(citation omitted). Critical here, medical negligence claims are subject to a two-year statute

of limitations, § 27-2-205(1), MCA, while general negligence claims are subject to a

three-year statute of limitations under § 27-2-204(1), MCA.6 For a medical negligence




5
 CHA denies adopting a formal “policy” restricting operation of the ultrasound machine to
employees, but we accept the allegation as true for purposes herein.
6
 Section 27-2-205, MCA, was amended in 2015 to reduce the limitation period for medical
malpractice claims from three to two years. We refer to the 2017 version of the statute herein.

                                              6
claim, a plaintiff must file an application with MMLP within the two-year limitation period.

Labair v. Carey, 2012 MT 312, ¶¶ 8, 18, 367 Mont. 453, 291 P.3d 1160. A timely

application to MMLP tolls the limitation period until MMLP issues a decision, and for

thirty days thereafter. Section 27-6-702, MCA; Labair, ¶ 18, n.1; Runstrom v. Allen, 2008

MT 281, ¶ 14, 345 Mont. 314, 191 P.3d 410.

¶11    CHA answers that the gravamen of Selensky’s claim and the plain language of

§ 27-2-205(1), MCA, demonstrate Selensky’s claim is one for medical malpractice subject

to the two-year limitation period. Section 27-2-205(1), MCA, provides:

       [An] action in tort or contract for injury or death against . . . a licensed
       hospital . . . based upon alleged professional negligence or for rendering
       professional services without consent or for an act, error, or omission, must
       . . . be commenced within 2 years after the date of injury or within 2 years
       after the plaintiff discovers or through the use of reasonable diligence should
       have discovered the injury, whichever occurs last, but in no case may an
       action be commenced after 5 years from the date of injury.

The parties do not dispute CHA is a licensed hospital or that Selensky’s claim is an action

in tort for an injury, but they dispute the characterization of asserted tort. Selensky

describes his claim as one for general negligence, but “[t]he gravamen of the claim, not the

label attached, controls the limitations period to be applied to that claim.” Erickson v.

Croft, 233 Mont. 146, 153, 760 P.2d 706, 710 (1988) (citation omitted); see also Saucier

v. McDonald’s Rests. of Mont., Inc., 2008 MT 63, ¶ 56, 342 Mont. 29, 179 P.3d 481 (this

Court has “consistently looked to the nature of the acts alleged by the plaintiff, as opposed

to the manner in which the complaint is framed, to determine the ‘gravamen’ of the

complaint”).

                                             7
¶12    Selensky’s Amended Complaint alleged that he “was supposed to have an

ultrasound following the surgery before being released to go home, however, he was

informed that there was no ultrasound available,” and that he “suffered harm and damages

as a direct and proximate result of [CHA] creating polices preventing Dr. Mercer from

using necessary hospital equipment and/or not having staff available to use necessary

medical equipment to treat Selensky.” These allegations—that an ultrasound machine was

“necessary medical equipment” to render the care Selensky “was supposed to have” after

his surgery—would require appropriate proof of the standards of medical care applicable

to this procedure. See Beehler, ¶ 18.7 Selensky essentially alleges he did not receive the

medical treatment necessary under prevailing professional standards, and he was therefore

damaged because the testicle torsion was not timely detected, due to an “act, error, or

omission” by CHA, either through its act of implementing the ultrasound policy, or through

its error or omission in medical staffing during Selensky’s treatment. Section 27-2-205(1),

MCA (encompassing claims against health care providers that are “based upon alleged

professional negligence or for rendering professional services without consent or for an act,

error, or omission”) (emphasis added).

¶13    We have distinguished between “the conduct by health[]care providers in the ‘actual

practice’ of the profession” and the “acts or practices in the conduct of the entrepreneurial,




7
  Selensky consulted with an expert who opined in August 2019 that, based on Selensky’s
complaints of pain, employment of an ultrasound machine following surgery was required under
the medical standard of care for this procedure.

                                              8
commercial, or business aspects of running a hospital,” holding only the latter to be

actionable under Montana’s Consumer Protection Act. Brookins, ¶ 54. We concluded

there that “[t]he process undertaken by a hospital to determine if a doctor is medically

qualified to use its facilities implicates the ‘actual practice’ of medicine” that is the basis

for a professional negligence claim. Brookins, ¶ 55. We cited Haynes v. Yale-New Haven

Hosp., 243 Conn. 17, 699 A.2d 964, 974 (Conn. 1997), which concluded a consumer

protection claim against a health care provider “‘is an allegation that an entrepreneurial or

business aspect of the provision of services aside from medical competence is implicated,

or aside from medical malpractice based on the adequacy of staffing, training, equipment

or support personnel.’”      Brookins, ¶ 53 (emphasis added).        Here, the gravamen of

Selensky’s claim is medical in nature, premised upon the care he received or failed to

receive as a result of CHA’s policies regarding medical equipment and medical staff, and

therefore the claim comes within § 27-2-205(1), MCA, the two-year limitation period.

Erickson, 233 Mont. at 153, 760 P.2d at 710.

¶14    The limitation period for medical malpractice claims begins to run “when a plaintiff

discovers or through reasonable diligence should have discovered both (1) the injury; and

(2) that the injury ‘may have been caused’ by the defendant medical provider.” Wilson v.

Brandt, 2017 MT 290, ¶ 19, 389 Mont. 387, 406 P.3d 452 (citing Major v. N. Valley Hosp.,

233 Mont. 25, 30, 759 P.2d 153, 156 (1988); Wisher v. Higgs, 257 Mont. 132, 144, 849

P.2d 152, 159 (1993)); § 27-2-205(1), MCA; see also Runstrom, ¶ 31. It is not disputed

that Selensky was advised on the day of his surgery at CHA that he did not receive an

                                              9
ultrasound when he should have, and he was aware after an ultrasound was conducted at

St. James two days later that he had suffered a complication during Dr. Mercer’s surgery,

which led to the loss of his testicle. This was clearly sufficient for Selensky to discover,

by January 27, 2017, at the latest, that he had sustained an injury and that his injury may

have been caused by Dr. Mercer, CHA, or both.

¶15    Selensky argues the “true cause” of his injury was CHA’s ultrasound policy, which

he did not discover until his deposition of Dr. Mercer, which was conducted after he filed

his original complaint, but we have rejected such arguments, holding “the statute of

limitations is not tolled until a plaintiff discovers [his] legal right to bring an action for

known injuries . . . [n]or is the statute tolled until a plaintiff ‘learns the facts out of which

a known cause of action arose.’” Wilson, ¶ 19 (quoting Wisher, 257 Mont. at 140, 849

P.2d at 157) (additional citations omitted). Section 27-2-205(1), MCA, does not require

that Selensky knew the detailed facts giving rise to his claim, such as the reason the

ultrasound machine was unavailable, for the limitation period to start running.

¶16    We agree with CHA that Selensky “discovered both his injury and that it may have

been caused by [CHA] by January 27, 2017.” Consequently, the limitation period for

Selensky’s claims against CHA expired two years later, on January 27, 2019. He did not

file an application with MMLP until January 16, 2020, almost a year after the deadline.

¶17    2. Did the District Court err by ruling Selensky’s medical negligence claim was not
       tolled under § 27-2-205(1), MCA, and dismissing the claim as time-barred?




                                               10
¶18    Alternatively, Selensky argues the limitation period for his medical negligence

claim against CHA was tolled under the “failure to disclose” provision of § 27-2-205(1),

MCA, which provides:

       [T]his time limitation is tolled for any period during which there has been a
       failure to disclose any act, error, or omission upon which an action is based
       and that is known to the defendant or through the use of reasonable diligence
       subsequent to the act, error, or omission would have been known to the
       defendant.

Selensky argues that, during the MMLP proceedings, CHA “affirmatively concealed” its

ultrasound policy and misrepresented to the panel that both the ultrasound machine and

employees to operate it were available during his treatment.8

¶19    However, we need not determine the applicability of the “failure to disclose”

provision to resolve this appeal. We have already determined the two-year limitation

period applies to the claim, that Selensky reasonably should have known about his claims

by January 27, 2017, and that, therefore, the limitation period expired on January 27, 2019,

almost a year before Selensky submitted an application to MMLP. While an MMLP

proceeding tolls the limitation period under § 27-6-702, MCA, in this case there was no

remaining time left to toll—any alleged concealment by CHA during the MMLP

proceedings occurred over a year after the limitation period had expired.9


8
  CHA denies any misrepresentation or concealment and argues Selensky has produced no
evidence that CHA has a formal ultrasound policy, but for purposes of a motion to dismiss, we
assume Selensky’s allegations are true.
9
  Regarding the proper applicability of the “failure to disclose” provision of § 27-2-205(1), MCA,
to the five-year statute of repose, see Blackburn v. Blue Mt. Women’s Clinic, 286 Mont. 60, 73-74,
951 P.2d 1, 9 (1997), and Runstrom, ¶¶ 43, 47.

                                               11
¶20   We conclude the District Court did not err by concluding that Selensky’s Amended

Complaint “on its face establishes that the claim is barred by the statute of limitations.”

Beckman, 673 P.2d at 482.

¶21   Affirmed.


                                                 /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                                            12